Citation Nr: 1712967	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  04-13 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss from November 7, 2000 to March 16, 2005. 

2.  Entitlement to an increased rating for bilateral hearing loss, rated as 20 percent disabling, from September 10, 2008 to October 2, 2011.

3.  Entitlement to an increased rating for bilateral hearing loss, rated as 20 percent disabling, from March 31, 2009 to October 2, 2011.

3.  Entitlement to an increased rating for bilateral hearing loss, rated as 50 percent disabling since October 3, 2011.

4.  Entitlement to an initial disability rating in excess of 70 percent prior to April 20, 2016, for anxiety disorder. 

5.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1971.  
 
This case is before the Board of Veterans' Appeals (Board) from rating decisions of several Department of Veterans Affairs (VA) Regional Offices (ROs).  The case was certified to the Board by the Atlanta, Georgia RO.  The history of this case is extensive, including a July 2007 Memorandum Decision of the United States Court of Appeals for Veterans Claims (Court) remanding the claim of entitlement to an increased rating for hearing loss.  For a complete procedural history, refer to Board remands from February 2008, September 2010, August 2012, and January 2016. 

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2016) for a loss of a sense of smell was granted in June 2016 and, is closed. 

The Veteran's anxiety disorder was rated as 100 percent disabling as of April 20, 2016.  The Veteran has raised the issue of an earlier effective date for this rating and that issue is currently on appeal. 

As previously noted, the record raises the issue of entitlement to separate evaluation for a right hernia scar.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The Board also notes that the Veteran recently submitted an additional notice of disagreement requesting review by a decision review officer.  The issues listed above are already properly before the Board and additional review by a decision review officer, after the issues have already been appealed, is not warranted.  Any issue listed in this March 5, 2017, notice of disagreement, that has not already received review by a district review officer and complies with 38 C.F.R. §§ 3.2600 (a), is referred to the Regional Office for appropriate action. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  From November 7, 2000 to March 16, 2005, audiometric test results correspond to numeric designations no worse than Level II for the Veteran's right ear and Level II for his left ear.

2.  From September 10, 2008 to March 31, 2009, audiometric test results correspond to numeric designations no worse than Level V for the Veteran's right ear and Level V for his left ear.

3.  From March 31, 2009 to October 2, 2011, audiometric test results correspond to numeric designations no worse than Level VI for the Veteran's right ear and Level VII for his left ear.

4.  Since October 2, 2011, audiometric test results correspond to numeric designations no worse than Level VIII for the Veteran's right ear and Level VIII for his left ear.

5.  The Veteran's anxiety has been manifested by occupational and social impairment, with deficiencies in most areas, from March 28, 2007 to April 19, 2016.

6.  The Veteran's posttraumatic stress disorder has been manifested by near total occupational and social impairment since April 20, 2016.

7. It is as likely as not that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the period from November 7, 2000 to March 16, 2005, the criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2004).

2.  For the period from September 10, 2008 to March 31, 2009, the criteria for a 20 percent rating, but no higher, for a bilateral hearing loss disability, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2004).

3.  Between March 31, 2009 to October 2, 2011, the criteria for a 40 percent rating, but no higher, for a bilateral hearing loss disability, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2016); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

4.  Since October, 2 2011, the criteria for a 50 percent rating, but no higher, for a bilateral hearing loss disability, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2016); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

5.  The criteria for an initial rating of 70 percent, but no higher, for anxiety have been met from March 28, 2007 to April 19, 2016.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2016); 38 C.F.R. § 3.151, 3.155, 3.400, 4.130, Diagnostic Code 9411 (2016).

5.  Resolving reasonable doubt in the Veteran's favor the criteria a total disability rating based on individual unemployability due to service connected disorder have been met, as of September 30, 2013.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, the Board finds substantial compliance with the prior remands and finds that the medical evidence of record, to include the prior VA examinations of record, when considered as a whole, are adequate upon which to adjudicate these issues in appellate status.

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is a question of which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned 38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of staged ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  Given that the Veteran has appealed the initial evaluation assigned, the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  Fenderson, 12 Vet. App. at 119.

Evaluations of defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  38 C.F.R. § 4.85.

To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In Savage v. Shinseki, 24 Vet. App. 259 (2011), an appeal involving a claim for an increased rating for hearing loss, it was unclear whether a private audiologist used the Maryland CNC speech discrimination test.  Hence, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.2 ("Interpretation of Examination Reports") and 38 C.F.R. § 19.9 ("Remand or referral for other action") required that VA seek clarification from the private audiologist or to explain why such clarification was unnecessary.  See Savage, 24 Vet. App. at 264. "[W]hen VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification . . . could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable."  Id. at 270.

Period from November 7, 2000 to March 16, 2005,

The Veteran is claiming entitlement to an initial compensable evaluation for bilateral hearing loss from November 7, 2000 to March 16, 2005.  Reviewing the evidence there are few audiometric findings that meet the criteria for a compensable evaluation during the period. 

The Veteran was provided a VA audiogram from July of 2002 that clearly met the criteria required for use.  This exam found decibel losses of 50, 50, 65, and 75 in pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz for the right ear.  This equated to an average decibel loss of 60 for the right ear.  The exam also found an average decibel loss of 50, 70, 65, and 75 in pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz for the left ear.  These values equate an average decibel loss of 65for the left ear.  Speech discrimination is 100 percent bilaterally, utilizing the Maryland CNC word list.  These values warrant the current zero percent evaluation assigned.  38 CFR 4 85 applies to both ears.  As a result, Table VI is used to determine the assignable evaluation.  With a speech discrimination score of 100 percent in both ears, and puretone threshold averages of 60 and 65, the appropriate numerical designation of hearing impairment is a II for both ears.  A 0 percent evaluation is derived from Table VII of 38 CFR 4 85 by intersecting row II with column II.  

Audio Exams from VAMC Nashville/Chattanooga CBOC and Associates in Ear, Nose, Throat/Head and Neck Surgery were reviewed and considered.  These records, however, do not provide the evidence needed to successfully adjudicate the claim for a higher evaluation regarding hearing loss.  Nor do they, using them as a reference, indicate a dramatic shift in hearing loss not already demonstrated by the VA examination from 2002.  

Further clarification of these private examinations with a remand is unreasonable and therefore not required under Savage v. Shinseki because, even assuming that the controlled speech discrimination test listed (in those that include one) is the Maryland CNC test, none of the exams from this period warrant a compensable disability evaluation.  These private exams of record are consistent in their findings and even reflect decreased hearing loss levels than that of the VA examinations.  

Private treatment records from Dr. H. continuous treatment and resolution of chronic otitis media, and ear infections were also considered.  Evaluations of hearing loss are based on objective testing to include speech discrimination.  The private treatment reports from Dr. Haren did not include hearing tests.  The reports from Associates in Ear Nose Throat/Head & Neck surgery dated intermittently from 1996 to 2006 do document ear exams to include the speech discrimination tests.  These records were reviewed and used to determine if there was a decrease in the Veteran's hearing, thereby warranting a possible VA examination which meets the criteria for determining the evaluations of service connected disabilities.  Again assuming that the speech discrimination tests in these records were the appropriate Maryland CNC tests, none of the Audiograms demonstrate the required hearing loss for a compensable rating.  

The Board has reviewed the evidence of record from November 7, 2000 to March 17, 2005.  There was only one audiometric finding revealed meeting the criteria for an evaluation during that period. 

The Board has also carefully considered the Veteran's testimony and contentions attesting to more severe defective hearing.  The evidentiary record, however, to include current lay and clinical evidence, preponderates against finding that hearing loss disability approximated the criteria for a higher rating at any time during the appellate term.  The evaluation of hearing impairment by VA standards is calibrated on controlled speech discrimination tests, together with the average hearing threshold levels, as measured by pure tone audiometry tests.  The assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed and is not amenable to subjective interpretation.  See Lendenmann v. Principi, 3 Vet.App. 345.

As the preponderance of the evidence is against the claim the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3 (2015); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

The claim for an initial compensable rating during the period of November 7, 2000 to March 16, 2005, must be denied. 

Period from September 10, 2008 to March 30, 2009

Review of the compensation and pension audio examination report from Nashville VAMC dated September 10, 2008 findings show the pure tone thresholds for the left ear at 1000 Hertz (Hz) are 70 with a 60 at 2000 Hz, 70 at 3000 Hz, and 70 at 4000 Hz.  The average loss is 68 decibels in the left ear.  Table VIa under 38 CFR 4 85 provides a roman numeral V for the left ear based on its pure tone threshold average.  38 CFR 4 86(a) applies for the left ear.

The right ear pure tone threshold of 1000 Hz shows a 65 decibel loss with a 70 at 2000 Hz, 70 at 3000 Hz, and 70 at 4000 Hz.  The average decibel loss is 69 in the right ear.  Table VIa under 38 CFR 4.85 provides a roman numeral V for the right ear based on its pure tone threshold average.  38 CFR 4 86(a) also applies for the right ear.

Either ear can be used as the poorer ear for 38 CFR 4 85 s Table VII, as they both equate to the same Roman Numeral.  A 20 percent evaluation is derived from Table VII of 38 CFR 4 85 by intersecting row V, the better ear, with column V, the poorer ear.  The evaluation of bilateral hearing loss is 20 percent disabling effective September 10 2008.  The effective date assigned is when an increased evaluation is factual ascertainable as demonstrated by the physical examination findings. 

An evaluation of 20 percent was assigned from September 10 2008.  The evaluation for hearing loss is based on objective testing and should be continued.  An increase of rating for the period in question is denied.  

March 31, 2009 to October 2, 2011

Further review of the record, presents a compensation and pension audio examination report from Tennessee Valley HCS dated March 31, 2009.  The findings show the pure tone thresholds for the left ear at 1000 Hertz (Hz)is 85 with a 80 decibel (dB )loss at 2000 a 80 loss at 3000 and a 90 dB loss at 4000.  The average loss is 84 decibels in the left ear.  Table VIa under 38 CFR 4.85 provides a roman numeral VII for the left ear based on its pure tone threshold average.  38 CFR 4 86(a) applies for the left ear.  

The right ear pure tone threshold of 1000 Hertz (Hz) shows a 70 decibel (dB) loss with a 65 dB loss at 2000 Hz 75 loss at 3000 Hz and a loss of 75 at 4000 Hz.  The average decibel loss is 71 in the right ear. Table VIa under 38 CFR 4.85 provides a roman numeral VI for the right ear.  Based on its pure tone threshold average 38 CFR 4 86(a) applies for the right ear.

Using the left ear as the poorer ear for 38 CFR 4 85 s Table VII  a 40 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row VI, the better ear, with column VII, the poorer ear.  The evaluation of bilateral hearing loss should be increased to 40 percent disabling effective March 31, 2009.  The effective date assigned is when an increased evaluation is factual ascertainable as demonstrated by the physical examination findings.

An evaluation of 40 percent is assigned from March 31, 2009 until October 2, 2011. 

Period since October 3, 2011 

The Veteran was provided a compensation and pension audio examination report from the Atlanta VAMC, on Oct 3, 2011.  As a result of this examination the measurements for the Veteran's right ear hearing test pure tone thresholds at 1000, 2000, 3000, 4000, are, 75, 85, 90, and 90, respectively.  The right ear average is 85. The left ear hearing test pure tone thresholds at 1000, 2000, 3000, 4000, are, 75, 85, 85, and 90, respectively.  The left ear average is 84.  The Maryland CNC word list testing was performed as required, with readings of 100 percent in the right ear and 96 percent in the left.  These numbers equate to a 50 percent disabling rating using table VIA in accordance with 4.86 (a).  

The Veteran was assigned a 50 percent rating for his bilateral hearing loss in a December 2011 rating decision, with an effective date of October 3, 2011.  There is no VA audio examination, until July 7, 2015, that would warrant any different rating. 

The next available qualifying examination of record took place at the Atlanta VAMC on July 7, 2015.

A review of the compensation and pension audio examination report findings show the pure tone thresholds for the left ear at 1000 Hertz is 70 with a 70 at 2000, a 70 at 3000, and a 75 at 4000.  The average loss is 71 decibels in the left ear.  Table VIa under 38 CFR 4.85 provides a roman numeral VI for the left ear based on its pure tone threshold average.  38 CFR 4 86(a) applies for the left ear.  

The right ear pure tone threshold of 1000 Hertz (Hz) shows a 60 decibel loss with a 65 at 2000, 75 at 3000, and a 75 at 4000.  The average decibel loss is 69 in the right ear.  Table VIa under 38 CFR 4.85 provides a roman numeral V for the right ear.  Based on its pure tone threshold average 38 CFR 4 86(a) applies for the right ear.

Using the left ear as the poorer ear for 38 CFR 4.85's Table VII, a 20 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row V, the better ear, with column VI, the poorer ear.  

It is noted that, utilizing this most recent examination, the Veteran's disability rating for bilateral hearing would be decreased to 20 percent disabling. 

During the period since October 3, 2011, there is no evidence of a worsening of the Veteran's hearing disability.  The record, in fact, shows intermittent improvement in the Veteran's hearing.  There is certainly no evidence of worsening and, therefore, the Veteran's claim of entitlement to an increased rating for bilateral hearing loss, rated as 50 percent disabling since October 3, 2011, must be denied. 

For all of the staged rating periods in question, the Board has considered the appellant's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  The most probative medical evidence as to the nature of the appellant's hearing loss are the audiometric findings, and those discussed above objectively reveal the appellant's level of disability due to hearing loss. 

There is no probative medical evidence of record which indicates that the Veteran's measurable hearing loss was worse than that demonstrated at the examinations referenced above.  The medical findings on examination are of greater probative value than any lay allegation regarding the severity of his hearing loss and that his functional impairment is adequately reflected by those medical findings.  No higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code since there are specific diagnostic codes to evaluate hearing loss.  38 C.F.R. § 4.20; see Butts v. Brown, 5 Vet. App. 532 (1993).  Again, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenmann, 3 Vet. App. at 345.  

Audio Extraschedular 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the scheduler rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  If the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral hearing loss disability.  As indicated above, the Veteran reports a reduced ability to understand conversation with multiple people and difficulty with background noise.  The Board is of the opinion that the Rating Schedule measures and contemplates these aspects of the Veteran's hearing loss disability during all periods on appeal.  

The Board finds that the scheduler rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of difficulty hearing and discriminating speech has been measured according to pure tone averages and speech discrimination.  Referral of the claim for an increased rating for bilateral hearing loss disability for extraschedular consideration is not warranted.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").

Anxiety disorder 

The Veteran contends that he is entitled to a higher initial disability rating for anxiety disorder, NOS (claimed as post-traumatic stress disorder).  The Veteran was granted service connection for anxiety in a November 2012 rating decision, with an effective date of March 28, 2007.  In a June 2016 rating decision, the RO granted an increased 100 percent rating for anxiety from April 20, 2016.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  It is noted that, in a previous decision, the Board determined that the earliest date entitlement to Anxiety disorder existed started on March 28, 2007. 

Laws and regulations

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered. Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings of distinct time periods during the course of the appeal. Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Veteran's anxiety is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 70 percent rating is assigned for anxiety manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411 (2016).

A 100 percent rating is assigned under DC 9411 for Anxiety manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the DSM-5.  38 C.F.R. § 4.130.  The earlier DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero to 100 percent, representing the psychological, social and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Board notes VA implemented DSM-V, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for his appeal.

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside of the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

According to DSM-IV, a GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers). 

Factual Background and Analysis

In a November 2012 rating decision the Veteran was granted service connection for PTSD and assigned a 70 percent rating, effective March 28, 2007.  The Veteran submitted a Notice of Disagreement that same month asserting that a higher disability rating was warranted. 

The Veteran had several mental health evaluations during the period on appeal and they are outlined below.  The Board note consistent GAF scores, in the low to mid 50's, during the entire period on appeal.  

In January 20, 2009, the Veteran was assigned a GAF score of 50 during a psychiatry outpatient follow up appointment.  The examiner noted the last psychiatry examination was in July 2008, but not much had changed since then.  The Veteran was described as distractible, irritable, with no suicidal or homicidal thoughts. 

Another follow up note is included in the record, outlining a March 6, 2009, COPC Mental Health psychiatry checkup.  The Veteran stated he was doing pretty well, still had moments of flashbacks, but "not as emotional/ reactive/ irritable" and "the weird dreams have slowed down."  During this examination he was assigned a GAF Score of 55 and listed as relatively stable. 

In July 06, 2009 another outpatient note by COPC described the Veteran as having decreased tension and irritability, again assigning a GAF score of 55. 

In August 2011, the Veteran was provided a VA initial post-traumatic stress disorder examination.  During the course of this exam, he was assigned a GAF score of 51. 

The examiner described the Veteran as follows: "the most predominant aspect of the Veteran s clinical presentation at present is his profound depressive symptoms including persistently sad mood anhedonia (loss of pleasure in previously enjoyed activities including sex) diminished energy sleep disturbances concentration problems and feelings of worthlessness.  Pre-dating the onset of the depressive symptoms [the Veteran] began experiencing anxious symptoms including nightmares, intrusive memories, intense irritability, exaggerated startle and initial insomnia.  It appears as though [The Veteran] initially began drinking in an (unhealthy) effort to manage these anxious symptoms but his alcohol dependency issues only served to magnify said symptoms."  The examiner went on to describe the Veteran as having occupational and social impairment with deficiencies in most areas. 

In March 12, 2012, a behavior health note assigned a GAF score of 53 and notes that the Veteran's symptoms largely unchanged from previous exams. 

In April 20, 2016, the Veteran was provided another VA mental health examination. During the course of this examination, a GAF score of 51 was assigned to the Veteran.  The examiner listed psychological and environmental problems as: limited income; strained relationships with adult children; and marital discord. 

The examiner continued on to list the most predominant aspect of the Veteran's clinical presentation at present as being: "his profound depressive symptoms, including persistently sad mood, anhedonia (loss of pleasure in previously enjoyed activities, including sex,) diminished energy, sleep disturbances, concentration problems, and feelings of worthlessness."

The overall impact of the Veterans anxiety was classified as: "Occupational and social impairment with deficiencies in most areas."  The Board notes that this is most closely related to the 70 percent disabled category.  

During the exam, the Veteran endorsed feeling nervous, anxious and jumpy continuously.  He stated that he gets "panic attacks" estimated as occurring "about every 8, 10 days or so. Like death is fixin' to occur."  The Veteran described frequently thinking about his deceased son.  He has been irritable and angry and "it's been getting worse."  

The Veteran denied physical aggression toward others. "I try to stay to myself."  He has been feeling fearful or scared and explained that "there's so much killing going on in Chattanooga, and I can't hear, and I don't have no alarm system, no dogs outside, and I sleep with a CPAP machine on, and I sleep with one eye open. I keep a gun next to my bed, lights on around the house, every door looked, extra things up against the doors."  He denied feeling scared or fearful of anyone specifically, however, he has noted poor memory and concentration. 

The Veteran also denied any history of auditory or visual hallucinations, or sensory experiences suggesting "flashbacks."  He did describe how he sometimes sees "things that happened in my past.  Things I did when I was overseas, the fights I was in.  I stabbed a guy once.  As I said, as I get older, I regret everything I've done."  He stated that he has had such experiences "Maybe weekly, monthly."  He stated that he finds himself crying "Every day."  He stated that he had suicidal ideation in the past, most recently after his son's death.  He described having had homicidal ideation but none recently. 

He denied any history of suicide attempts, self-destructive or cutting behavior, hypomanic or manic episodes, frank paranoid ideation, delusions, delusions of reference, thought broadcasting, thought insertion, thought reading, or bizarre thoughts. 

He sleeps no more than 4 to 5 hours per night and he does not feel rested upon awakening.  He stated that he is awakened by nightmares approximately 3 or 4 nights a week. 

The Veteran described a significant increase in symptoms and in the severity of them since the last Compensation and Pension Examination in 2011.  As a result of the symptoms he endorsed during the present examination, the examiner found that the Veteran would be unable to compete in the open labor market, and even if he were to secure employment, he would be unable to maintain employment.
At the close of the examination, the Veteran was assigned a GAF score of 41 to 50.

The Veterans symptoms were slightly increased since his last examination and he was found to be unable to work due to his anxiety.  As a result, the RO increased his disability rating to 100 percent disabling with an effective date of that examination.  Prior to the April 20, 2016 examination, an increase in severity of the Veteran's anxiety symptoms is not shown by the evidence of record and a rating over 70 percent would be inappropriate.  

The mental health notes during the period on appeal demonstrate a stable symptomology that most closely equated to a 70 percent disability rating.  His GAF scores were largely consistent throughout the entire period, and his symptoms did not change.  

Accordingly, considering evidence in totality, the Board finds that a rating in excess of 70 percent for the Veteran's anxiety was not warranted at any time prior to April 20, 2016.  Throughout this stage of the appeal the evidence does not demonstrate total occupational and social impairment warranting 100 percent rating.  In this regard, the Veteran had family interactions on a consistent basis and lived with his longtime wife.  During the rating period in question there is no showing that suicidal ideation had an impact on his social and occupational functioning beyond the extent already contemplated by the assigned rating in effect.  Overall, the August 2011 VA examiner concluded that the Veteran's symptomatology caused Occupational and social impairment, with deficiencies in most areas, and all mental health notes during the period in question, were consistent with this evaluation.  Thus, during this time frame, the disability picture did not more closely approximate the next higher 100 percent disability rating. 

In sum, the preponderance of the evidence does not show a disability picture commensurate with the next-higher 100 percent disability rating during the period in question.  Therefore, reasonable doubt does not arise, and the claim for a rating in excess of 70 percent prior to April 20, 2016, for Anxiety, must be denied.  See 38 U.S.C.A. § 5107 (a); 38 C.F.R. § 3.102, 4.3, 4.130, Diagnostic Code 9411.

Total disability due to individual unemployability

Regarding the effective date for the Veteran's total disability due to individual unemployability-rating, § 3.400(o) (2) is applicable when a claimant is "awarded total disability due to individual unemployability based on an already service-connected condition, which later renders him unable to secure or follow a substantially gainful occupation."  Dalton, 21 Vet.App. at 34 (discussing scheduler Total disability due to individual unemployability award).  Pursuant to 38 C.F.R. § 4.16(a), a scheduler total disability due to individual unemployability rating is warranted only when a veteran who is unable to secure or follow a substantially gainful occupation because of service-connected disabilities has either one service-connected disability rated at least 60% disabling or multiple service-connected disabilities yielding a combined rating of 70% (with at least one of those disabilities rated 40% or more).  See 38 C.F.R. § 4.16(a) (2007).  See Ross v. Peake, 21 Vet. App. 528, 533 (2008), as amended (Mar. 28, 2008), aff'd sub nom. Ross v. Shinseki, 309 F. App'x 394 (Fed. Cir. 2009)

The Board notes that a claim for a total disability due to individual unemployability is a claim for increased compensation, if, as in this case, the "disability upon which entitlement to total disability due to individual unemployability is based has already been found to be service connected."  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Accordingly, the assignment of an effective date is controlled by the criteria for assigning the effective date for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).

The effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2016); 38 C.F.R. § 3.400 (o) (1) (2016).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110 (b) (2); 38 C.F.R. § 3.400 (o) (2).  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110 (b) (2); 38 C.F.R. 3.400 (o) (1) (2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998)

In evaluating entitlement to a TDIU, the central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The Veteran first filed for total disability due to individual unemployability in October 2013.  The date that he was first eligible, however, would have been March 28, 2007, when his rating for Anxiety was raised to 70 percent disabling.  There is no mention in the record of the Veteran's service connected disabilities rendering him unable to work prior to his claim.  The Veteran mentions knee problems, back problems and arthritis, but none of those conditions are service connected. 

The Veteran did mention problems communicating with people in a 2011 audio examination, but his previous work experience did not involve interaction.  He was previously a laborer and a truck driver, two low interaction professions with limited communication requirements.  

The Veteran was provided a 2016 VA examination for his anxiety.  The examiner noted detailed information regarding the Veteran's ability to work and previous work history.  The examiner explained that the Veteran was not currently employed.  The examiner continued on to say "he has not been employed for 26 years, and he was last employed at TVA as a millwright."  The Veteran explained that "I got hurt in 1976, tore the cartilage and everything out of my left knee."  He subsequently worked in "jobs that I could sit in the truck, which they knew, but I had to get the Congress to approve my Workman's Comp, because I worked with the TVA for 5 years, so they knew I was workin' but not doin' any physical work."  The Veteran had been driving pickup trucks for his families company, Smith Concrete, "just takin' checks to the bank, pickin' up checks, my brothers run [ran] the company, and my wife."  

The Veteran continued this work for 5 years, "To the point that I couldn't, until 1986."  He explained that he had stopped working because "I had to have another surgery in 1987, and had total knee 1982, and again in 2000, and 2004 and right knee, 2014."  The Veteran stated that he is currently "drawin' Workman's Comp continuation of pay."  When asked if there are any reasons, mentally or emotionally, as the result of which he would not be able to work if he had a job, the Veteran stated, "I couldn't hold a job. I can't hardly even set here, now, or emotionally, I can't concentrate, I can't even concentrate on, like Facebook or readin' the newspaper. I can't stand to sit and read the paper or watch TV. I sit and stare out the flippin' windows. I don't do nothin'. I can't mow the yard, I used to really enjoy workin' in the garden." 

The Veteran described a significant increase in symptoms and in the severity of them since the last Compensation and Pension Examination in 2011.  As a result of the symptoms he endorsed during the present examination, the examiner found that the Veteran would be unable to compete in the open labor market, and even if he were to secure employment, he would be unable to maintain employment.

The Veteran's eligibility for total disability due to unemployability should be granted as of his application, September 30, 2013. 

TDIU since April 20, 2016

The issue of entitlement to total disability based on individual unemployability since April 20, 2016 is moot.  In this regard, since that date the Veteran was been in receipt of a 100 percent rating for Anxiety and additional service-connected disabilities of bilateral hearing loss, sense of taste, complete loss (claimed as tongue burns), and tinnitus.  These disabilities are independently ratable at 60 percent or more since April 20, 2016.  As a consequence, he became entitled to special monthly compensation at the "S1" rate effective the same date.  38 U.S.C.A. § 1114(s) (West 2016); 38 C.F.R. § 3.350.  In light of this award additional compensation cannot be paid to the Veteran absent such findings as the complete loss of use of a limb due to a service connected disorder, total blindness, or total deafness.  These findings are not evident in any record.  Since no additional compensation could be paid, the Board finds the question of entitlement to individual unemployability benefits since April 20, 2016, to be moot.

The Board acknowledges that pursuant to Bradley v. Peake, a 100 percent disability rating does not necessarily render the issue of entitlement to a total disability rating based on individual unemployability moot.  Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  In Bradley, however, the veteran had not been awarded special monthly compensation.  In this case, the Veteran has been awarded special monthly compensation at the "S1" rate since April 20, 2016.   As such, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders since April 20, 2016 is moot.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss from November 7, 2000 to March 16, 2005, is denied. 

Entitlement to an increased rating for bilateral hearing loss, rated as 20 percent disabling, from September 10, 2008 to October 2, 2011, is denied 

Entitlement to an increased rating for bilateral hearing loss, to 40 percent disabling, from March 31, 2009 to October 2, 2011, is granted

Entitlement to an increased rating for bilateral hearing loss, rated as 50 percent disabling since October 3, 2011, is denied.

Entitlement to an initial disability rating in excess of 70 percent prior to April 20, 2016, for anxiety disorder, is denied.

Entitlement to a total disability rating based on individual unemployability, is granted, effective September 30, 2013. 




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


